DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 2-3, 5-8, 17-18, 25 (full) and claims 1, 15 (in part), drawn to means to alter (inhibit/permit) the transmission of certain wavelengths.
Group II, claim(s) 9-14, 16, 19-20 (full) and claims 1, 15 (in part), drawn to the optical arrangement of the reflector(s) (e.g. positioning/number) and their geometric shape.

3.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a UV sterilizer with a reflector to inhibit/permit transmission of selected wavelengths known to assist photo-repair of micro-organisms, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the document by OGUMA ET AL, entitled "Photoreactivation of Escherichia coli after Low- or Medium-Pressure UV Disinfection Determined by an Endonuclease Sensitive Site Assay",APPLIED AND ENVIRONMENTAL MICROBIOLOGY, vol. 68, no. 12, 1 December 2002 (2002-12-01), pages 6029-6035, XP055375237JSSN: 0099-2240, DOI: 10.1128/AEM. 68.12.6029-6035.2002.  
Oguma et al. teaches a UV steriliser assembly comprised of:
a)    a UV source configured to emit ultraviolet light (page 6030, 5th paragraph: "MP UV lamp)] and
b)    a reflector associated with the UV source (page 6030, 5th paragraph: "the MP UV lamp emission was filtered through a Pyrex glass plate")]
c)    wherein the reflector is configured to permit or inhibit transmission therethrough of selected wavelengths of the ultraviolet light [known to assist in the photo-repair of micro-organisms] (page 6029, Abstract, "MP UV lamp (220 to 580 nm)" versus filtered MP UV lamp (300-580 nm)", "In photoreactivation experiments more than 80% of the pyrimidine dimers induced by [...] filtered MP UV radiation were repaired, while almost no repair of dimers was observed after MP UV exposure").
Therefore, the technical feature of a UV sterilizer with a reflector to inhibit/permit transmission of selected wavelengths known to assist photo-repair of micro-organisms is not a special technical feature as it does not make a contribution over the prior art.


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1796